Citation Nr: 0327443	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  99-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 50 percent disabling.

2.  Entitlement to a compensable rating for lumbar myositis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected lumbar myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In November 2001, this appeal was before the Board and 
remanded for additional development.  The requested 
development was completed, and the case was returned to the 
Board for appellate disposition.  In May 2003, the veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  A copy of that hearing transcript is in the claims 
file.  

The Board finds that the file contains an informal claim for 
a total disability rating based on individual 
unemployability, due to service-connected disabilities 
(TDIU).  This claim is contained in a February 1999 VA 
medical record, which the veteran submitted along with his VA 
Form 9 in February 1999.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (2001).  As that claim was not prepared for 
appellate review, it is referred back to the RO for 
appropriate action.  


REMAND

This appeal arises out of the veteran's claim that his 
service-connected anxiety neurosis and lumbar myositis should 
be assigned higher disability ratings.  He also claims that 
his current degenerative disc disease of the lumbar spine is 
related to his service-connected lumbar myositis, and as 
such, should be service-connected.  

As noted in the Introduction, this matter was previously 
before the Board and remanded in November 2001 for additional 
development.  Although there was substantial compliance with 
the remand instructions, the Board has reviewed the record 
and finds that additional actions are needed before the Board 
may proceed with disposition of the merits of this appeal.  
The Board regrets the further delay in disposition of this 
case, but for reasons explained below, a remand is necessary 
to cure a procedural defect.  

A significant change in the law took place during the 
pendency of this appeal.  On November 9, 2000, the Veterans' 
Claims Assistance Act of 2000 (VCAA) was enacted, which is 
presently codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under 
38 U.S.C.A. § 5103A, the VCAA provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

In the present case, the Board referenced the VCAA in the 
November 2001 remand, and relied upon the VCAA as a basis for 
part of the remand.  However, the veteran was never 
specifically informed of the impact that the VCAA has on his 
case.  Specifically, the veteran was not notified of the type 
of evidence needed to substantiate his claims on appeal, 
including what evidence VA would obtain, and what evidence he 
should obtain.  See Quartuccio, supra.  As such, this case 
must be remanded so that the veteran can be provided with 
proper VCAA notice.

Additionally, the Board notes that in regard to the issue for 
entitlement to a compensable rating for lumbar myositis, 
there have been some recent amendments to the rating criteria 
for evaluating disabilities of the spine.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003); 67 Fed. Reg. 54345 (August 22, 2002).  
As such, the RO should consider the amendments and determine 
whether they have any impact on the present claim.  

Finally, the Board notes that the most recent VA treatment 
records in the file are dated in September 2002.  As it 
appears that the veteran has been receiving ongoing treatment 
at the West Los Angeles VA medical center, the RO should 
ensure that any recent treatment records are associated with 
the claims file.  

Therefore, in light of the foregoing, this appeal is REMANDED 
to the RO for the following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied, 
and that the notice is in accordance with 
the decision of the United States Court 
of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  As part of the duty to assist, the RO 
should request copies of any VA treatment 
records for the veteran from the West Los 
Angeles VA Medical Center, dated from 
October 2002 to the present.  

3.  After all required notification and 
development has been completed, the RO 
should again review each issue currently 
on appeal, on the basis of the additional 
evidence.  The RO should consider the 
amendments made to the rating criteria 
for evaluating disabilities of the spine, 
if applicable.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003); 67 Fed. Reg. 54345 
(August 22, 2002).  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


